Citation Nr: 0509114	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines.  The service 
department has been unable to substantiate this claim.


FINDINGS OF FACT

The service department has been unable to verify or certify 
the appellant's claimed World War II service with the U.S. 
Armed Forces in the Philippines. 


CONCLUSION OF LAW

The appellant is not eligible for non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2004); 
Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Additionally, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The appellant has received ample notice and assistance.  By 
the July 2003 decision, the October 2003 Statement of the 
Case, and correspondence dated in February 2004, he was 
informed of the controlling law and regulations, as well as 
what evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, he was 
advised that to establish entitlement to VA benefits, it 
would first have to be shown that he had recognized active 
duty service.  The RO attempted to obtain verification of the 
appellant's service from the service department, but in 
January 2004 received notice from the service department that 
it could not verify the appellant's claimed service, and that 
names of all next-of-kin living and deceased of the appellant 
would be required to facilitate a further search.  In letters 
dated in February 2004 and July 2004, the RO advised the 
appellant that the National Personnel Records Center (NPRC) 
was unable to verify his military service, and had requested 
the appellant to provide the names of all next-of-kin living 
and deceased in order to facilitate further attempts to 
verify his service.  Accordingly, the RO requested that the 
appellant provide the names of all next-of-kin living and 
deceased.  The appellant did not respond to either of these 
letters.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The appellant's failure to reply to the RO's request 
for additional information needed by the service department 
to verify his service constituted a failure to cooperate in 
the development and adjudication of his claim, and resulted 
in the RO's inability to provide any further assistance in 
development of his claim.  

Additionally, the documentation received from the appellant 
in April 2003 indicates and alleges only service with the 
Commonwealth Army of the Philippines (USAFFE).  As will be 
discussed below, even if verified, such service would, as a 
matter of law, be insufficient to establish entitlement to 
non-service-connected pension benefits.  The VCAA does not 
require notice or assistance in developing a claim that 
cannot be substantiated because the benefit sought is not 
authorized by law or the claimant is ineligible under 
undisputed facts.  See VAOGCPREC 5-2004.
In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) 
(the veteran did not serve on active duty during a period of 
war and was not eligible for non-service-connected pension 
benefits; because the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  The RO took appropriate steps to attempt to verify 
the appellant's alleged period of active service and no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

With an exception not pertinent to this appeal, service in 
the Regular Philippine Scouts is included for VA disability 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a).  However, service 
as a Philippine Scout in the Regular Army inducted between 
October 6, 1945, and June 30, 1947, inclusive (in the words 
of the current regulations, this is "other" Philippine 
Scout service rather than "regular" Philippine Scout 
service, see 38 C.F.R. § 3.40(a) and (b)), and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Similarly, service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available). 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department does not determine that the service of the 
appellant is of the type that would qualify him for the 
benefits sought under VA law, the applicant's only recourse 
lies within the relevant service department, not the VA.  
Soria, 118 F. 3d at 749.

Analysis

Documentation received by the RO in April 2003 indicates that 
the appellant was inducted into the Philippine Commonwealth 
Army (USAFFE) in December 1941, and discharged from the 
Philippine Commonwealth Army (USAFFE) in December 1945.  
These dates of service are in accord with those claimed in 
the appellant's formal application for benefits, received in 
June 2003.  The documentation alleges only service with the 
Commonwealth Army of the Philippines (USAFFE), from December 
1941 to December 1945.  Even if certified by the service 
department, service with the Commonwealth Army (USAFFE), 
prior to July 1, 1946, is not sufficient to warrant pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  Such service 
would, as a matter of law, be insufficient to establish 
entitlement to non-service-connected pension benefits.  

The RO attempted to obtain verification of the appellant's 
service from the service department, but in January 2004 
received notice from the service department that it could not 
verify the appellant's claimed service, and that names of all 
next-of-kin living and deceased of the appellant would be 
required to facilitate a further search.  In letters dated in 
February 2004 and July 2004, the RO advised the appellant 
that the National Personnel Records Center (NPRC) was unable 
to verify his military service, and requested the appellant 
to provide the names of all next-of-kin living and deceased 
in order to facilitate further attempts to verify his 
service.  The veteran did not respond to either of these 
letters.  

Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
disability pension benefits based on the appellant's service.  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Because the service 
department has been unable to verify the appellant's claimed 
period of service, the Board must deny the appellant's claim 
of entitlement to non-service-connected disability pension 
benefits due to the absence of legal merit, or the lack of 
entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 
430 (1994). 


ORDER

Entitlement to non-service-connected disability pension 
benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


